Citation Nr: 1449212	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected chronic bronchitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected recurrent major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, and a September 2012 rating decision issued by the VA Appeals Management Center (AMC) in Washington, D.C., which implemented the Board's grant of service connection for recurrent major depression, assigning an initial 10 percent disability rating, effective January 29, 2004. 

In a February 2005 rating decision, the RO increased the Veteran's disability rating for bronchitis from noncompensable to 10 percent, effective May 5, 2005.  In a May 2011 rating decision, the RO raised the disability rating to 60 percent, effective April 1, 2003.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2008.  He did not attend his hearing, and the RO assumed that he failed to report.  However, in a March 2009 statement, his current representative stated that the Veteran went to the hearing, but his previous representative was ill and had to leave.  The previous representative died a few days later.  His current representative stated that he did not want another hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

In September 2012, the Board remanded the claim for a rating in excess of 60 percent for service-connected chronic bronchitis and granted service connection for recurrent major depression.  In September 2012, the RO assigned a 10 percent rating for recurrent major depression.  The RO disagreed with that rating in March 2013.  

In April 2013, the Board denied the claim for a rating in excess of 60 percent for service-connected chronic bronchitis and remanded the matter of an initial disability rating in excess of 10 percent for service-connected recurrent major depression for the issuance of a statement of the case (SOC).  

Entitlement to TDIU was granted in a January 2014 rating decision.  

The Veteran appealed the claim as to a rating in excess of 60 percent for service-connected chronic bronchitis to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's April 2013 decision pursuant to a Joint Motion for Remand.  The claim was returned to the Board.  

In addition to the paper claims file, there is a Virtual VA/VBMS paperless claims file associated with the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR that formed the basis for the Court Order indicates that the Board did not provide adequate reasons and bases for concluding that the July 2012 VA respiratory examination was adequate and provided all information necessary to adjudicate the claim.  Specifically, the parties agreed that the Board did not explain whether the clinical findings were sufficient to apply 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, both prior to and after October 6, 2006, whether this DC was applicable in light of the fact that the Veteran had been rated under DC 6600 prior to the date of an April 2009 Board Remand.  The parties noted that one of the findings that satisfies the criteria for a 100 percent rating under DC 6600 is maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  In this regard, the Board notes that Diagnostic Code 6600 provides that a 100 percent rating is assignable for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600.

In the April 2013 now-vacated decision, the Board noted the following:  

VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006. VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96 , titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions, which state:

(1) PFTs are required to evaluate respiratory conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria.  [Emphasis added]  (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. (iii) When there have been one or more episodes of acute respiratory failure. (iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.

(3) When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

(5) When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes.

(6) When the results of different PFTs (FEV-1, FVC, etc.) are disparate (so that the level of evaluation would differ depending on which test result is used), the test result that the examiner stated most accurately reflects the level of disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

Thereafter, the Board stated in pertinent part:  

After reviewing the evidence of record the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a disability rating higher than 60 percent, or the maximum 100 percent, at any time during the appeal period. At no time has a PFT demonstrated an FEV-1, FEV-1/FVC, or DLCO (SB) of less than 40 percent. An exercise test was not performed. [Emphasis added]  At no time has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode of acute respiratory failure, the requirement of outpatient oxygen therapy, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) been demonstrated.  [Emphasis added]  In other words, the Veteran's service-connected chronic bronchitis has been no more than 60 percent disabling during the relevant time period. Therefore, the rating cannot be "staged" because the 60 percent rating is the greatest level of functional impairment that has been demonstrated.

The Board observes that, in revising the current schedule of ratings for the respiratory system, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  71 Fed. Reg. 52457 -01, 52458 (Sept. 6, 2006).  Notably, VA stated that the test was not routinely conducted and not even available in some medical facilities.  Rather, the standard of measure could provide an alternative to an increased rating if already available of record.

Upon review of the July 2012 examination report, the Board finds that it does not contain the aforementioned information as to maximum exercise capacity and in fact notes that an exercise test was not performed.  A reasonable inference from the Veteran's observation as to this lack of data regarding such a test is his assertion that such a test, if possible, could support his claim for a higher rating.  Therefore, the Board will order an additional examination in which all of the pertinent criteria are addressed in order to comply with VA's duty to assist set forth at 38 C.F.R. § .3.159 (2013).  

On remand, the AOJ must obtain a VA examination which evaluates maximum exercise capacity in terms of oxygen consumption with cardiorespiratory limitation.  If this specialized testing cannot be performed, the AOJ must explain to the Board why such testing cannot be accomplished.

As noted in the Board's April 2013 decision, in a September 2012 rating decision, the Board's grant of service connection for an acquired psychiatric disability was implemented by the RO.  Specifically, the Veteran's disability, characterized as recurrent major depression, was assigned an initial 10 percent disability rating, effective as of January 29, 2004.  The Veteran submitted a notice of disagreement with this decision in March 2013.  A Statement of the Case has not been issued as it relates to this issue.  The Board is required to remand the issue so that the Veteran may be provided with a Statement of the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).  It does not appear that this has been accomplished.  Thus, the matter is again remanded for this purpose.
Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected recurrent major depression as implemented in the September 2012 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

2.  Then, arrange for the Veteran to undergo VA examination to evaluate the service-connected bronchitis.  Prior to the examination, the claims file must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examination report should specifically include a PFT, including post-bronchodilator FVC, FEV-1, FEV-1/FVC, DLCO (SB), and maximum exercise capacity.  If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  If maximum exercise capacity test is performed, the examiner should state whether there is maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  The examiner should also state whether there is cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires oxygen outpatient therapy.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  The AOJ should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete to rate this claim under all applicable criteria. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given opportunity to respond to it before returning the file to the Board for further consideration of any remaining claim that is on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

